Per Curiam
Petitioner herein has attempted pro se to perfect an appeal to this court under Rule 2-40. The papers which he has filed contain no proper assignment of error, nor do they contain any of the record necessary to present the questions which *702petitioner is apparently attempting to raise, nor does it in any manner comply with the provisions of Rule 2-40.
The petition is insufficient to confer jurisdiction on this court under Rule 2-40, and for this reason it should be dismissed. Davis v. Pelley (1952), 230 Ind. 248, 251, 102 N. E. 2d 910; Bolden v. State (1955), 234 Ind. 708, 130 N. E. 2d 52.
Petition dismissed.
Note. — Reported in 145 N. E. 2d 896.